           Case 7:18-cr-00614-KMK Document 61 Filed 12/12/19 Page 1 of 1
           Case 7:18-cr-00614-KMK Document 62 Filed 12/12/19 Page 1 of 1



MEISTER SEELIG & FEIN LLP
125 Park Avenue, 7th Floor
                                                 MEMO ENDORSEC
New York, NY 10017                                                                      Ilana Haramati
Telephone (212) 655-3500                                                                     Of Counsel
Facsimile (212) 655-3535                                                            Direct (646) 860-3130
                                                                                      Fax (212) 655-3535
                                                                                            ih@msf-law.com



                                         December 12, 2019
 Via ECF
 Hon. Kenneth M. Karas
 United States District Court Judge
 United States Courthouse
 3 00 Quarropas St.
 Courtroom 521
 White Plains, New York 10601
                  Re:        United States v. Aron Melber, No. 18 Cr. 614 (KMK)
 Dear Judge Karas:
                                                                                                       I

          We write on behalf of defendant Aron Melber in the above-referenced matter tow
 respectfully request the temporary modification of his conditions of pretrial release to permit him ,
 to travel to Connecticut from December 13, 2019 through December 15, 2019 for a religiou
 retreat.

         We have discussed this request with the government (AUSA Michael Maimin), who does /
 not object to this request. Mr. Melber's Pretrial Services Officer Jessica Killian takes no position
 on the request.

                                            Respectfully Submitted,

                                            / s/ Ilana Haramati
                                            Ilana Haramati
                                            Meister Seelig & Fein LLP
                                            125 Park A venue
                                            New York, New York 10017
                                            (212) 655-3500
                                            ih@msf-law.com

  cc:    Counsel of Record (via ECF)
